Citation Nr: 1644291	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a dental disorder, for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision of the VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the claims for service connection for headaches, and a dental disorder, and denied reopening the claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation. 

Jurisdiction of' these claims was subsequently transferred to the Phoenix, Arizona RO. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of that hearing has been associated with the record.  

In a February 2011 decision, the Board remanded the claims of service connection for headaches and a dental disorder and whether new and material evidence had been received to reopen a claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation. 

In a July 2012 decision, the Board found that new and material evidence had been received to reopen the previously denied claim of service connection for a skin disorder and remanded all three issues listed on the title page for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a dental disorder, for the purpose of obtaining VA outpatient dental treatment, is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Although the Veteran participated in Operation PLUMBBOB in 1957 and exposure to ionizing radiation has been confirmed, he has not been diagnosed with a skin disorder associated with radiation exposure and recognized by VA as a radiogenic disease.

2.  There is no credible evidence of a skin disability for many years after service, and the only competent, probative opinion evidence to directly address whether there exists a medical nexus between current skin disability and his service, to include any radiation exposure therein, weighs against the claim.

3.  Although the Veteran participated in Operation PLUMBBOB in 1957 and exposure to ionizing radiation has been confirmed, he has not been diagnosed with a headache disorder associated with radiation exposure and recognized by VA as a radiogenic disease.

4.  There is no credible evidence of a headache disorder for many years after service, and the only competent, probative opinion evidence to directly address whether there exists a medical nexus between any current headache disorder and his service, to include any radiation exposure therein, weighs against the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include as due to ionizing radiation exposure, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

2.  The criteria for service connection for a headache disorder, to include as due to ionizing radiation exposure, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in June 2008 and January 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The March 2009 rating decision reflects the initial adjudication of the claims after the issuance of these letters.  Hence, the June 2008 and January 2009 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA and private treatment records and the reports of VA examinations requested by the Board as part of its prior remand.  The Board further observes that a formal finding of unavailability of Social Security Administration treatment records has been made and that all procedural matters relating this finding have been complied with.  The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

As to the necessity for a VA examination, the Veteran was afforded VA examinations for his headache and skin disorders in October and November 2014, respectively, with opinions being rendered as to the relationship between any skin or headache disorder and the Veteran's period of service.  The Board finds that the VA examinations and medical opinions of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his November 2010 hearing,  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Skin Disorder

The Veteran claims that he currently has a skin disability that had its onset in service, or on the alternative, is related to in-service exposure to ionizing radiation.  Specifically, he claims that he was exposed to radiation during service at Yucca Flats, Nevada, Atomic Proving Grounds.

Service treatment records do not reveal any complaints or findings of a skin disorder.  At the time of the Veteran's October 1958 service separation examination, normal findings were reported for the skin.  

Private medical records reflect that the Veteran was diagnosed with chemical dermatitis and contact dermatitis of the left arm in September 1989, which had resolved.  It was noted at that time that the Veteran reported having been exposed to toxic substances at work when a corrosive material spilled on his left forearm.  

VA outpatient treatment records note an initial diagnosis of dermatitis in January 2004, at which time the Veteran reported a history of radiation exposure during his active service.  Physical examination revealed severe scaliness to the arms, legs, head and ear canals and dryness.  Subsequent VA outpatient treatment reports note the Veteran's reports of radiation exposure from an atomic bomb in service and diagnoses for psoriasis, chronic pruritus and changes in skin texture.  

At his November 2010 Travel Board hearing, the Veteran testified that his skin condition started after an atomic test during his active service and that he had had skin problems since service.  He indicated that he was currently receiving treatment for psoriasis.

In July 2012, the Board remanded this matter for additional development, to include a VA examination to determine the current nature and etiology of the Veteran's skin disorder.  The examiner was requested to indicate whether the Veteran had a current skin disorder.  If so, the examiner was to furnish an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin disorder had its onset during his period of active duty from October 1955 to October 1958; or, was caused by any incident or event that occurred during such period (i.e. exposure to radiation while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957).

The Veteran was afforded the requested VA examination in November 2014.  The examiner indicated that the claims file was available and had been reviewed.  The examiner rendered a diagnosis of dermatitis.  He noted that the Veteran reported that it had been present since 1957 or 1958.  

The examiner indicated that the Veteran stated that he went to Las Vegas, Nevada for an "atomic exercise" from May-July 1957.  The Veteran stated he was not sure how many bombs "went off" while he was there.  The Veteran reported that he did not remember hearing or seeing atomic explosion(s).  The Veteran indicated that after he left Las Vegas he developed a rash on his buttocks and posterior thighs, which he noticed secondary to the rash itching.  The Veteran reported that he saw someone in the Marine Corps for this and they said it was nothing.  The Veteran stated that when he was out of the service, he reported the rash to Phoenix VA and Atomic Association and was seen at VA and told the rash was nothing, but ultimately he was given rash medicine-cream that he rubbed on skin.  The Veteran stated that the cream helped the itching and that he had been using this for a long time.  He could not remember when he was given the cream.  The examiner also noted that, per the Veteran, he was also prescribed what sounded like phototherapy for a "whole year", with improvement.  The Veteran indicated that the rash had not come back since "light bulb treatment".  The Veteran noted that the Atomic Association never contacted him. 

Physical examination revealed that the Veteran did not have any malignant tumors or skin neoplasms.  

The examiner stated that as to the Veteran's back dermatitis, biopsied October 23, 2014, and the possibility of the back dermatitis' onset during his period of active duty from October 1955 to October 1958 would be mere speculation.  He indicated that he had no medical records documenting the presence of the back dermatitis during this period of active duty.  The examiner further opined that the Veteran's back dermatitis, biopsied on October 23, 2014, was not at least as likely as not (50% or greater probability) caused by any incident or event that occurred during such period, such as exposure to radiation while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957.  It was noted that the clinical and histopathologic appearance on the October 23, 2014 biopsy did not support a diagnosis of radiation dermatitis.

As indicated, in this case, the Veteran has asserted that he had skin problems at the time of his discharge in October 1958 and that he has continued to have skin problems since that time.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any continuity of skin symptoms since service are not credible. 

A review of the evidence shows that the first post-service documentation regarding any skin complaints was not until September 1989 and no discernable neoplasms were found at that time.  The first clinical evidence of skin problems was also not reported until that time, with the Veteran's contact dermatitis being related to his employment.  The Veteran's current skin disability, dermatitis, was not diagnosed until 2004.  Over the years, the Veteran has filed numerous claims for disabilities.  It would be reasonable to assume that if the Veteran had been experiencing skin problems since service, he would have filed a claim for a skin disability prior March 2003.  Also, if the Veteran had been experiencing skin problems since service, it would be reasonable to assume that he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  These discrepancies weigh against the credibility of any current assertions of continuity of skin symptoms since service, advanced in connection with the current claim for monetary benefit.

The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As to the Veteran's belief that his current skin disorder is related to his period of service, the question of causation of such skin disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current skin disorder. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current skin disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The November 2014 VA examiner opined that the Veteran's dermatitis was not at least as likely as not (50% or greater probability) caused by any incident or event that occurred during such period, such as exposure to radiation while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957, and provided rationale to support his opinion following a thorough examination of the Veteran and a complete review of the record.

As such, the Board finds that the only competent, persuasive medical opinion evidence to address the etiology of current skin disability weighs against the claim. 

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between a current skin disability and service, to include exposure to ionizing radiation therein, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disability such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the complex medical matter on which this claim turns.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a skin disability, to include as due to ionizing radiation exposure, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Headaches

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  

The Veteran claims that he currently has a headache disorder that had its onset in service, resulting from inservice noise exposure and blows to the head.  

Service treatment records do not reveal any complaints or findings of a headache disorder.  At the time of the Veteran's October 1958 service separation examination, normal neurological findings were reported, with no indication of headaches being present at that time.  

Post-service treatment records reveal that that the Veteran initially complained of headaches to a private physician in June 1986 as due to work stress.  In September 1992, the Veteran was seen with complaints of headaches and dizziness of three days duration. 

In a March 2004 VA outpatient treatment record, the Veteran was noted to be complaining of minor, infrequent headaches.  In June 2005, the Veteran was again seen with complaints of headaches.  

At his November 2010 hearing, the Veteran reported having sustained several blows to the head, including as a result of fights in service.  The Veteran stated that he was exposed to fire from big guns with no ear protection.  He indicated that this happened two to three times per month.  He testified that his head hurt really bad prior to his stroke.  The Veteran indicated that he had headaches prior to the stroke.  

In July 2012, the Board remanded this matter for further development, to include a VA examination.  Following examination, the examiner was requested to indicate whether the Veteran had a current headache disorder?  If so, was it is at least as likely as not (50 percent or greater. probability) that the Veteran's currently diagnosed headache disorder: (i) had its onset during the his period of active duty from October 1955 to October 1958; or,(ii) that such disorder was caused by any incident or event that occurred during such period (i.e. exposure to noise while participating in the 4th Marine Corps Prov. Atomic Exercise-Brigade from May 1957 to July 1957)?  Detailed rationale was requested for each response.  

In conjunction with the remand, the Veteran was afforded the requested examination in October 2014.  The claims folder was available and reviewed.  The examiner rendered a diagnosis of tension headaches.  The examiner indicated that the Veteran reported the onset of his headaches as 1957.  

Following examination of the Veteran and review of the file, the examiner indicated that that it was less likely than not that the Veteran had a current headache disorder which was caused by any incident or event that occurred during service, such as exposure to noise while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957.  The examiner noted that any head pain which may have occurred as a result of noise exposure while serving in the Atomic Exercise Branch did not produce a headache disorder permanently or the one at the time of the examination.  

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran's current headache disorder had its onset in service.  Service treatment records do not reveal any complaints or findings of a headache disorder.  Moreover, normal neurological findings were reported at the time of the Veteran's October 1958 service separation examination, with no notation of headache problems being reported at that time.  As such, the evidence does not demonstrate that a headache disorder was present at the time of separation from active service.  Furthermore, as noted above, the Veteran's post-service treatment records do not reveal any complaints or findings of headaches in the year immediately following service, with treatment and/or complaints of headaches not being noted until the 1980's, decades after service.  

As to the Veteran's reports that he has had headaches ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran was not seen with complaints of headaches in service, and that the Veteran did not report having headaches or headache-like symptoms at the time of his separation from service.  Furthermore, on his initial application for compensation, received in May 1995, the Veteran did not report having headaches.  This suggests to the Board that there was no pertinent headache symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a headache disorder  at the time of the 1995 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from headache problems since service, or the lack of headache symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed headache disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of headache symptoms since service are not credible. 

As to the Veteran's belief that his current headaches are related to his period of service, the question of causation of such headaches extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his headaches. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current headaches to his period of service.   He has not provided either medical evidence or an opinion to support this proposition.  The October 2014 VA examiner specifically indicated that it was less likely than not that the current headache disorder was related to his period of service and provided rationale to support his opinion following a thorough examination of the Veteran and a complete review of the record. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder, to include as due to exposure to ionizing radiation, is denied.

Service connection for headaches is denied. 


REMAND

In its July 2012 Board remand, the Board observed that in Mays v. Brown, 5 Vet. App. 302 (1993), the Court held a claim for service connection was also considered to be a claim for VA outpatient dental treatment.  The Board noted that the RO, however, did not adjudicate or properly develop this aspect of the Veteran's claim.

The Board observed that although the Veteran was sent a duty-to-notify letter January 2009, this letter did not fully conform to the VCAA in that it did not notify him of his ability to receive service connection for dental treatment purposes. 

The Board directed that the AMC should send corrective VCAA notice and properly develop and adjudicate the Veteran's dental claim for purposes of receiving VA outpatient dental treatment only.  The Board requested that the AOJ send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental disorder for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes. 

While the Board notes that the Veteran was sent a generic duty to assist letter in January 2016, the letter did not include the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes nor did it make reference to the any dental treatment requirements.  The Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the specific issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

2.  After all necessary development has been completed, the claim should be readjudicated by appropriate authority to determine eligibility for dental treatment.  To the extent the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


